Ludeling, C. J.
This an appeal from the Second District Court of New Orleans. The defendant contends that the said court, being a probate court, had no jurisdiction over the case, because the minor heirs of said England had been put in possession of the estate by an order of court, and he cites the following authorities in support of his position: 22 An. 23; 25 An. 225, 220 ; 26 An. 61.
Article 996 declares: “The case is different when such estates are *687in the possession of the heirs either present, or represented in the State, although all or some of those heirs be minors; for in such case the actions for debts due from such successions shall be brought before the ordinary tribunals, either against the heirs themselves, if they be of age, or against their curators if they be under age, or interdicted.” C. P. 996.
It appears that the heirs have been recognized by a judgment of the Second District Court, and. put in possession of the property. An “ action for debt due from said succession must be brought before the ordinary tribunals against the heirs themselves, if they be of age, or against their tutor.”
It is therefore ordered that the judgment of the lower court be set aside, and that the suit be dismissed for want of jurisdiction, with costs.
Rehearing refused.